Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement submitted on 7/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,165,957 in view of Barnes et al (US 20210056668 A1).
Instance Application
U.S. Patent No. 11,165,957
Hereinafter “Pat’957”
1. A computer-implemented method of processing images from a main imaging device using capture device inputs from capture devices, the method comprising:
obtaining a main image, wherein the main image comprises a main pixel array derived from a view of a live action scene;








obtaining a plurality of alternative images, wherein each alternative image in the plurality of images comprises an alternative array of pixels including volume information;



mapping pixels of the alternative array of pixels to pixels of the main pixel array;
determining a set of one or more replacement regions of the main pixel array;


selecting one or more corresponding alternative regions from one or more selected alternative images of the plurality of alternative images, mapped to the pixels of the main pixel array; and




generating a synthetic image comprising a synthetic pixel array 
1. A computer-implemented method of processing images from a main imaging device using capture device inputs from capture devices, the method comprising:
obtaining a main image from a main image camera at a first position, wherein the main image comprises a main pixel array derived from a view of a live action scene;
displaying at least a portion of the main image on a display screen;
accepting a signal from a user input device to remove at least a portion of a target object in the main pixel array;

obtaining a plurality of alternative images from one or more alternative cameras at positions that are uncoordinated with the main camera's first position, wherein each alternative image in the plurality of images comprises an alternative array of pixels including volume information;
mapping pixels of the alternative array of pixels to pixels of the main pixel array;
{…accepting a signal from a user input device to remove at least a portion of a target object in the main pixel array;…}

obtaining a signal from a user input device for selecting one or more corresponding alternative regions from one or more selected alternative images of the plurality of alternative images, mapped to the pixels of the main pixel array, wherein the alternative regions include at least a portion of an obscured object that is now visible after the removal of the target object; and

generating a synthetic image comprising a synthetic pixel array by 


using pixel color values of pixels derived from the corresponding alternative regions of the one or more selected alternative images for the replacement regions.
But fails to teach
generating a synthetic image comprising a synthetic pixel array wherein pixel color values of the synthetic pixel array are pixel color values of pixels from the main pixel array for regions not replaced and are pixel color values of pixels derived from the corresponding alternative regions of the one or more selected alternative images for the replacement regions.
However, in the same field of endeavor Barnes teaches
generating a synthetic image comprising a synthetic pixel array wherein pixel color values of the synthetic pixel array are pixel color values of pixels from the main pixel array for regions not replaced and are pixel color values of pixels derived from the corresponding alternative regions of the one or more selected alternative images for the replacement regions (Fig. 3; steps 306, 316).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Barnes in claim 1 of Pat’957 to have generating a synthetic image comprising a synthetic pixel array wherein pixel color values of the synthetic pixel array are pixel color values of pixels from the main pixel array for regions not replaced and are pixel color values of pixels derived from the corresponding alternative regions of the one or more selected alternative images for the replacement regions for obtaining a synthetic image with original features with unwanted objects removed yielding a predicted result.


Claims 2-15 are also rejected based on corresponding features in claims 2-15 of Pat’957.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a "One or more tangible processor-readable media" is defined in the specification to include "The code may also be provided and/or carried by a transitory computer readable medium, e.g., a transmission medium such as in the form of a signal transmitted over a network." (Specification 0065) and “[73]  The term "storage media" as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operation in a specific fashion. Such storage media may include non-volatile media and/or volatile media. Non-volatile media includes, for example, optical or magnetic disks, such as the storage device 710. Volatile media includes dynamic memory, such as the main memory 706. Common forms of storage media include, for example, a floppy disk, a flexible disk, hard disk, solid state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, an EPROM, a FLASH-EPROM, NVRAM, any other memory chip or cartridge. [74]  Storage media is distinct from but may be used in conjunction with transmission media. Transmission media participates in transferring information between storage media. For example, transmission media includes coaxial cables, copper wire, and fiber optics, including the wires that include the bus 702. Transmission media can also take the form of acoustic or light waves, such as those generated during radio-wave and infra-red data communications. [75]  Various forms of media may be involved in carrying one or more sequences of one or more instructions to the processor 704 for execution. For example, the instructions may initially be carried on a magnetic disk or solid-state drive of a remote computer (Specification 0073-0075). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter. The claims, as defined in the specification, cover both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barnes et al (US 20210056668 A1).
Regarding claim 1, Barnes teaches A computer-implemented method of processing images from a main imaging device using capture device inputs from capture devices, the method comprising:
obtaining a main image, wherein the main image comprises a main pixel array derived from a view of a live action scene (Fig. 3; step 304);
obtaining a plurality of alternative images, wherein each alternative image in the plurality of images comprises an alternative array of pixels including volume information (Figs. 3, 4C1; step 304);
mapping pixels of the alternative array of pixels to pixels of the main pixel array (Fig. 3; steps 308-314);
determining a set of one or more replacement regions of the main pixel array (Fig. 3; step 306);
selecting one or more corresponding alternative regions from one or more selected alternative images of the plurality of alternative images, mapped to the pixels of the main pixel array (Fig. 3; steps 306, 316); and
generating a synthetic image comprising a synthetic pixel array wherein pixel color values of the synthetic pixel array are pixel color values of pixels from the main pixel array for regions not replaced and are pixel color values of pixels derived from the corresponding alternative regions of the one or more selected alternative images for the replacement regions (Fig. 3; steps 316, 320).

Regarding claim 2, Barnes teaches the method of claim 1, wherein mapping pixels of the alternative array of pixels to pixels of the main pixel array comprises, for at least one of the alternative array of pixels, translating, rotating, and/or shearing the pixel array of the at least one of the alternative array of pixels to align pixels with the main pixel array (Fig. 3; step 308; paras. 0053-0057).

Regarding claim 3, Barnes teaches the method of claim 1, wherein the set of one or more replacement regions comprises a single replacement region that forms a continuous region (paras. 0058-0060).

Regarding claim 4, Barnes teaches the method of claim 1, wherein the set of one or more replacement regions comprises a plurality of discontinuous replacement regions (para. 0028; multiple disconnected regions to be replaced).

Regarding claim 5, Barnes teaches the method of claim 1, further comprising determining the set of one or more replacement regions using image segmentation to identify boundaries of objects appearing in the main pixel array (para. 0089).

Regarding claim 6, Barnes teaches the method of claim 1, further comprising obtaining user input for determining the set of one or more replacement regions (paras. 0058-0060).

Regarding claim 7, Barnes teaches the method of claim 1, wherein selecting one or more corresponding alternative regions comprises selecting a plurality of corresponding alternative regions, the method further comprising blending the plurality of corresponding alternative regions to derive the corresponding alternative regions of the one or more selected alternative images for the replacement regions (paras. 0028, 0052, 0101-0105; blending/copying regions from axillary images to replace multiple disconnected regions the primary image).

Regarding claim 8, Barnes teaches the method of claim 1, wherein selecting one or more corresponding alternative regions comprises determining, using a voting or weighting process, which of a plurality of corresponding alternative regions provides a best fit for the replacement regions (Fig. 3B; para. 0022).

Regarding claim 9, Barnes teaches the method of claim 8, further comprising determining the best fit for the replacement regions using a color matching process (paras. 0025, 0063, 0088-0102).

Regarding claim 11, Barnes teaches the method of claim 9, wherein the color matching process comprises a color matching process across the main pixel array (paras. 0025, 0063, 0088-0102).

Regarding claim 12, Barnes teaches the method of claim 1, further comprising:
providing the one or more determined alternative regions to a user for selection (para. 0014).

Regarding claim 13, Barnes teaches the method of claim 1, further comprising providing the one or more determined alternative regions to an automated process for selection (para. 0014).

Regarding claim 14, Barnes teaches An apparatus including a processor configured to perform the actions recited in claim 1 (Fig. 1).

Regarding claim 15, Barnes teaches One or more tangible processor-readable media including instructions executable by one or more processors to perform the actions recited in claim 1 (Fig. 1; para. 0143).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 20210056668 A1) in view of El-Khamy et al (US 20210217145 A1).
Regarding claim 10, Barnes teaches everything as claimed in claim 9, but fails to teach
wherein the color matching process comprises a color matching process across a plurality of frames of a main image device video sequence.
However, in the same field of endeavor El-Khamy teaches
wherein the color matching process comprises a color matching process across a plurality of frames of a main image device video sequence (paras. 0024, 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by El-Khamy in Barnes to have wherein the color matching process comprises a color matching process across a plurality of frames of a main image device video sequence for using frames of a video sequence to obtain un-occluded patches yielding a predicted result.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banik et al (US 20190089910) removing a selected layer in a first preview based on depth information of different layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696